KRUEGER, Judge.
The offense is robbery. The punishment assessed is confinement in the State penitentiary for a period of twelve years.
The only question presented for review is a claimed variance between the name of the alleged injured party and the proof in support thereof. It appears from the indictment that the name of the injured party was Paul Hamons, but he testified that it was Hamon. However, there is testimony from other source that he was generally called Hamons. The rule seems to be well settled in this State that if a party is known as well by one name as another, it is immaterial. which is his true name. Art. 401, C. C. P. See Owen v. State, 7 Tex. Cr. App. 335; Gafford v. State, 100 S. W. 375; Gatlin v. State, 163 S. W. 428; Branch’s Ann. Tex. P. C., p. 238, sec. 460, and authorities there cited.
The record shows that appellant and his companion in the crime both testified and each one admitted that they committed the robbery by assault as charged in the indictment. Consequently the conviction of appellant is amply supported by the evidence.
From what we have said it follows that the judgment of the trial court should be affirmed, and it is so ordered.
*192The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.